DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buergi et al. (US 10,245,668A1) (Buergi) in view of Seyama et al. (US 10.137,519B2) (hereafter Seyama).
With respect to claim 1, Buergi teaches a flux transfer apparatus, comprising: a stage (112) having a recessed portion (112a) for collecting flux (114) in a central portion of a top surface (figures); a flux pot (120), which is an annular member having a through hole into which the flux is introduced (figures), reciprocates along the top surface of the stage to supply the flux having been introduced into the through hole into the recessed portion (column 3, lines 6-14; and column 4, lines 21-24); and a cooling mechanism (108, 116, 118, 118a) for cooling the stage, wherein the flux transfer apparatus dips a tip of a protruding electrode of an electronic component into the flux collected in the recessed portion to transfer the flux to the tip of the 
With respect to claim 1, Buergi does not teach levels off a top surface of the flux using a bottom surface of the flux pot wherein the bottom surface of the flux pot is in close contact with the top surface of the stage; and the flux pot returns to an initial position on a top surface of the stage not overlapping the recessed portion at a time of transfer of the flux.  
However, Seyama teaches leveling off a top surface of the flux using a bottom surface of the flux pot wherein the bottom surface of the flux pot is in close contact with the top surface of the stage (figures 1-2B 4B, 6B, 7B and 9A-9B; column 1, lines 45-61; column 3, line 6-column 8, line 50; column 4, lines 33-67; column 5, line 46-column 6, line 10; and column 7, lines 46-67); and the flux pot returns to an initial position on a top surface of the stage not overlapping the recessed portion at a time of transfer of the flux (figures 2A-2B and 4A-9B; and column 3, line 6-column 8, line 50).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the back-and-forth drive mechanism and leveling of Seyama in the apparatus of Buergi in order to ensure that the proper amount of flux is applied to the reservoir and subsequently to the electronic device.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buergi and Seyama as applied to claim 1 above, and further in view of Matsuhisa (JPH11110052A IDS).
With respect to claim 2, Buergi and Seyama do not teach wherein the cooling mechanism is a Peltier element.  However, Matsuhisa teaches cooling a flux with a Peltier element (abstract; and figures).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to substitute the Peltier cooling of Matsuhisa for the cooling means of Buergi in . 

Response to Arguments
Applicant's arguments filed 1/6/22 have been fully considered but they are not persuasive. 
The applicant argues that prior arts fail to disclose the features “wherein the bottom surface of the flux pot is in close contact with the top surface of the stage” in currently amended claim 1.  In this detailed Office action, Examiner states that Buergi does not teach levels off a top surface of the flux using a bottom surface of the flux pot. Regarding Seyama, in col. 3 lines 56-61 of Seyama, it states: “the bottom surface 28 of the flux pot main body 21 is a chevron surface in which a first contact surface 26 and a second contact surface 27 in contact with the surface 14 of the stage 12 are connected at an angle 20 into a linear ridge 40”.  Also, as shown in Fig. 4B of Seyama, since the bottom surface 28 of the flux pot main body 21 is a chevron surface, it is clear that only part of the bottom surface 28 of the flux pot main body 21, which is first contact surface 26, contacts with the top surface 14 of the stage 12. The second contact surface 27 of the bottom surface 28 of the flux pot main body 21 is not in contact with the surface 14 of the stage 12.
The examiner respectfully disagrees.  Figures 1 and 9A-B and column 7, lines 46-59 of Seyama describe an alternative embodiment having flux pot with a flat bottom surface.  Thus, Seyama is not limited to a flux pot having a chevron surface.  In addition, it should be noted that in Seyama a portion of the chevron flux pot is in contact with the surface 14 of the stage 12 and in view of the broadest reasonable interpretation would also satisfy the limitation that a bottom surface of the flux pot is in “close contact” with the top surface of the stage. The transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited Invitrogen Corp v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735